Case: 10-51183       Document: 00512196188         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013
                                     No. 10-51183
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ARGEO GONZALEZ-PEREZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, RCDC III; BUREAU OF
PRISONS; U.S. ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-97


Before JONES, DENNIS, and HAYNES, Circuit Judge.
PER CURIAM:*
       Argeo Gonzalez-Perez, federal prisoner # 21694-076, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, appeals the denial of his
28 U.S.C. § 2241 petition challenging the BOP’s exclusion of him from
rehabilitation programs and halfway houses. The petition is foreclosed by this


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-51183     Document: 00512196188      Page: 2   Date Filed: 04/03/2013

                                  No. 10-51183

court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93
(5th Cir.), cert. denied, 133 S. Ct 561 (2012).
      AFFIRMED.




                                         2